DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and are examined in this office action.
Claims 8-13 are rejected under 35 USC 101 for being directed to non-statutory subject matter.
Claims 1-20 are rejected under 35 USC 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “[a] computer program product, comprising a tangible machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device perform the following steps” as recited in claim 1. The “tangible machine-readable storage medium” encompasses signals per se. See MPEP 2106.03. The adjective “tangible” does not resolve the issue as a propagating electrical or electromagnetic signal or carrier wave may be tangible. This rejection applies equally to dependent claims 9-13.
non-transitory machine-readable storage medium” would overcome this rejection.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Svenson” (US 2021/0307621 A1, see PTO-892) in view of “Foroutan” (Detection of false data injection attacks against state estimation in smart grids based on a mixture of Gaussian distribution learning method, see PTO-892). 

Regarding claim 1, Svenson teaches
A method, comprising: (Svenson, Title indicates that the reference is directed to a method and system for abnormality detection. Figure 18 provides an overview of a process by which the system performs the abnormality detection.)
obtaining one or more detected states of a plurality of data samples in temporal data, wherein each of the data samples in said temporal data has a corresponding detected state; (Figure 18, step 1805 shows a step of training an activity state model. The training data is described at [0457-0459]. In particular, [0458] indicates that fragments may be labeled by a user as to the presence of an activity state. The data is temporal data insofar as it represents, say, the presence of an action over a particular time period (see [0459]).)
obtaining a likelihood that [some] data samples belongs to said corresponding detected state; (Figure 18, element 1806 shows performing fragment classification. As described at [0456], fragment classification is performed to identify activity states of the fragments. [0487] describes one particular method of performing classification using a GMM (Gaussian mixture model) which produces likelihoods for each state. That is, the Gaussian mixture model works by generating likelihoods. However, Svenson does not explicitly teach generating a likelihood for the training data.)
…training, by at least one processing device using a supervised learning technique, an anomaly detection model (Figure 18, step 1805 shows a step of training an activity state model. [0457] indicates that the training may be supervised training. [0465] describes in particular training a Gaussian Mixture Model (GMM). Since the output of the GMM may be used to identify an abnormality (see step 1808, described particularly at [0471], [0482-0484], and [0487]), the GMM may be reasonably interpreted as part of an anomaly detection model. [0241-0243] indicates that a processor may perform the abnormality detection.) 
selecting, by the at least one processing device, at least one anomaly threshold [not necessarily based on a quality score]; ([0484] describes identifying a threshold value to be used in identifying anomalies. [0241-0243] indicates that a processor may perform the abnormality detection)
wherein the trained anomaly detection model is applied to detect anomalies in new temporal data samples using [an] anomaly threshold. (Figure 18 provides an overview of performing anomaly detection. At step 1802, behavioral event data is received. As described at [0048], this may be 
Svenson does not appear to explicitly teach 
obtaining a likelihood that each of said data samples belongs to said corresponding detected state;
obtaining a distribution of likelihoods of the data samples indicating a number of observations of each of a plurality of likelihood values;
training, … using a supervised learning technique, an anomaly detection model that, given the distribution of likelihoods and one or more anomaly thresholds, generates a quality score for each of said one or more anomaly thresholds; and 
selecting, …, at least one anomaly threshold based on the quality score, 
wherein the trained anomaly detection model is applied to detect anomalies in new temporal data samples using the selected at least one anomaly threshold.
However, Foroutan—directed to analogous art (Abstract describes using a Gaussian mixture model to perform anomaly detection)—teaches
obtaining a likelihood that each of said data samples belongs to said corresponding detected state; (Section 3.4 describes using Gaussian mixture models to perform anomaly identification. Page 6, left column, last paragraph indicates that the process of choosing a threshold is the same as that depicted in Figure 2. Figure 2 is explained in section 3.3, starting with the last paragraph on page 4. Page 4, last paragraph indicates that Ztest is a dataset which contains both secure and attacked measurement vectors. That is, it is a labeled dataset used to determine parameters of the model. Page 4, last paragraph goes on to indicate that “For this end, first the probability distributions of the test data, given by P(Ztest), are obtained based on the determined parameters from the training phase “. P(Ztest) is the probabilities (i.e., likelihoods) of the datapoints in Ztest.)
obtaining a distribution of likelihoods of the data samples indicating a number of observations of each of a plurality of likelihood values; (Section 3.4 describes using Gaussian mixture models to perform anomaly identification. Page 6, left column, last paragraph indicates that the process of choosing a threshold is the same as that depicted in Figure 2. Figure 2 is explained in section 3.3, starting with the last paragraph on page 4. Page 4, last paragraph indicates that Ztest is a dataset which contains both secure and attacked measurement vectors. That is, it is a labeled dataset used to determine parameters of the model. Page 4, last paragraph goes on to indicate that “For this end, first the probability distributions of the test data, given by P(Ztest), are obtained based on the determined parameters from the training phase “. This is also illustrated in the middle portion of Figure 2. P(Ztest) is the probabilities (i.e., likelihoods) of the datapoints in Ztest. The list P(Ztest) is sorted. The resulting list is a distribution of likelihoods of the data samples indicating a number of observations of the likelihood values.)
training, … using a supervised learning technique, an anomaly detection model that, given the distribution of likelihoods and one or more anomaly thresholds, generates a quality score for each of said one or more anomaly thresholds; and (Section 3.4. describes the training of the Gaussian Mixture model using the EM algorithm. Equations (27) and (28) show the main steps of the EM algorithm. Moreover, page 6, last paragraph indicates that the threshold may be determined using the process outlined in Figure 2. Figure 2 is explained in section 3.3, starting with the last paragraph on page 4. Page 4, last paragraph indicates that the likelihood associated with each element of Ztest is tested as a potential threshold by computing an F1 score (i.e., a quality score). This is also illustrated in the middle portion of Figure 2. The process of training and calibrating the GMM is taken to be performed by the “anomaly detection model” since these processes are part of the method for detecting an anomaly. Since the EM algorithm uses labeled samples, it is supervised learning.)
selecting, …, at least one anomaly threshold based on the quality score, (Section 3.4. describes the training of the Gaussian Mixture model using the EM algorithm. Equations (27) and (28) show the main steps of the EM algorithm. Moreover, page 6, last paragraph indicates that the threshold may be determined using the process outlined in Figure 2. Figure 2 is explained in section 3.3, starting with the last paragraph on page 4. Page 4, last paragraph indicates that the likelihood associated with 
wherein the trained anomaly detection model is applied to detect anomalies in new temporal data samples using the selected at least one anomaly threshold. (Figure 2, bottom portion shows the likelihood Zval being compared to the selected threshold δbest to determine whether it corresponds to an anomaly (e.g., under attack). This is also described in the last paragraph of section 3.3.: “The last phase shows evaluation process. To this end, if the probability distribution of a new data point in the evaluation set Zval is smaller than the threshold, the measurement vector is detected to be under the attack.”)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Svenson to use the particular Gaussian Mixture model method taught by Foroutan because “As numerical results show, mixture model-based approach shows very promising performance, and is superior to other learning-based approaches.” (Foroutan, Conclusion). The “mixture model-based approach” is the Gaussian mixture model approach applied in the rejection. Note that the application of the anomaly threshold detection requires only a model which is trained to predict likelihoods (as is the GMM in Svenson as described above) and has access to labeled data (as is also the case in Svenson as described above.)

Regarding claim 2, the rejection of claim 1 is incorporated herein. Svenson does not appear to explicitly teach 
wherein the distribution of likelihoods is an aggregation of the likelihoods that each data sample belongs to said corresponding detected state. 
However, Foroutan—directed to analogous art—teaches
wherein the distribution of likelihoods is an aggregation of the likelihoods that each data sample belongs to said corresponding detected state. (Section 3.4 describes using Gaussian mixture models to perform anomaly identification. Page 6, left column, last paragraph indicates that the process of 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

 Regarding claim 3, the rejection of claim 1 is incorporated herein. Furthermore, Svenson teaches 
further comprising the step of clustering the data samples from the temporal data into a plurality of clusters using temporal information, wherein each of the plurality of clusters corresponds to one detected state. (Svenson, Figure 22 and [0487] provides an example of the GMM implementation. In particular, The GMM may have a single mixture per component, where the components correspond to the activity state values. A component of a Gaussian mixture model is a cluster. Note the overlap with the description in the as-filed instant specification on page 6, lines12-26. The probabilities in the probability vector represent likelihoods that a particular input belongs to a cluster. Svenson analyzes temporal data as described in detail above. Any clustering of temporal data necessarily uses at least the clustered temporal data. See also [0483] for how these likelihoods may be used in anomaly detection.)

Regarding claim 4, the rejection of claim 3 is incorporated herein. Furthermore, Svenson teaches
wherein the likelihood that each of said data samples belongs to said corresponding detected state is obtained from a probability distribution provided by the clustering step. 

Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Svenson teaches
further comprising a testing phase that evaluates a performance of the trained anomaly detection model on new labeled temporal data samples. (Figure 18 provides an overview of performing anomaly detection. At step 1802, behavioral event data is received. As described at [0048], this may be real-time data. This is broken into fragments at step 1804. The resulting fragments correspond to new temporal data samples. Trained classifiers are applied to the fragments at step 1806, and at step 1808 likelihoods resulting from the classifiers may be compared to a threshold to determine whether or not the fragment is anomalous. This is described in detail with respect to a GMM at [0471], [0482-0484], and [0487]. [0147-0149] indicates that abnormalities may be output to a user to receive user feedback. Feedback as to whether or not an abnormality was correctly identified is an evaluation of the model. The time in which this evaluation occurs is a testing phase.)

Regarding claim 7, the rejection of claim 1 is incorporated herein. Furthermore, Svenson teaches
wherein the trained anomaly detection model detects anomalies in  the new temporal data samples by comparing one or more of the new temporal data samples to [an] anomaly threshold of the trained anomaly detection model. (Figure 18 provides an overview of performing anomaly detection. At step 1802, behavioral event data is received. As described at [0048], this may be real-time data. This is broken into fragments at step 1804. The resulting fragments correspond to new temporal data samples. Trained classifiers are applied to the fragments at step 1806, and at step 1808 likelihoods resulting from the classifiers may be compared to a threshold to determine whether or not the fragment is anomalous. This is described in detail with respect to a GMM at [0471], [0482-0484], and [0487])

the selected at least one anomaly threshold
However, Foroutan—directed to analogous art—teaches 
the selected at least one anomaly threshold (Figure 2, bottom portion shows the likelihood Zval for a datapoint being compared to the selected threshold δbest to determine whether it corresponds to an anomaly (e.g., under attack). This is also described in the last paragraph of section 3.3.: “The last phase shows evaluation process. To this end, if the probability distribution of a new data point in the evaluation set Zval is smaller than the threshold, the measurement vector is detected to be under the attack.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

Regarding claim 8, Svenson teaches
A computer program product, comprising a tangible machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device perform the following steps: ([0241-0244] indicates that the method may be embodied as a non-transitory computer-readable storage medium such as a hard drive which stores instructions comprising one or more software components which may be executed by a computer.)
The remainder of claim 8 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis.

Claims 9-10 and 12-13 are substantially similar to claims 2-3 and 6-7, respectively, and are rejected with the same rationale in view of the rejection of claim 8, mutatis mutandis.

Regarding claim 14, Svenson teaches
An apparatus, comprising: a memory; and at least one processing device, coupled to the memory, operative to implement the following steps: ([0241-0244] indicates that the abnormality detection server may comprise a memory and a processor, where the memory stores instructions executable by the processor to perform the abnormality detection method.)
The remainder of claim 14 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis.

Claims 15-17 and 19-20 are substantially similar to claims 2-4 and 6-7, respectively, and are rejected with the same rationale in view of the rejection of claim 14.

Claims 5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Svenson” (US 2021/0307621 A1, see PTO-892) in view of “Foroutan” (Detection of false data injection attacks against state estimation in smart grids based on a mixture of Gaussian distribution learning method), further in view of “Ouyang” (US 2019/0036795 A1, see PTO-892) with “Wikipedia” (Likelihood function, see PTO-892) providing motivation to combine references.

Regarding claim 5, the rejection of claim 1 is incorporated herein. Svenson and Foroutan do not appear to explicitly teach 
wherein the likelihood comprises a log likelihood. 
However, Ouyang—directed to analogous art—teaches
wherein the likelihood comprises a log likelihood. (Abstract describes performing anomaly detection. [0021, 0036] indicate that the system may use a Gaussian mixture model. [0044-0045] describes comparing a log-likelihood determined via an EM algorithm to a threshold to determine whether or not an anomaly is present.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Svenson and Foroutan to use the log-likelihood in place of the likelihood as taught by Ouyang because the logarithm is monotonic (meaning that an inequality involving a likelihood is mathematically equivalent to another inequality involving log-

Claims 11 and 18 are substantially similar to claim 5 and are rejected with the same rationale in view of the rejections of claims 8 and 14, mutatis mutandis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/             Examiner, Art Unit 2121